DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 09/17/2021 has been entered and made of record.

Response to Arguments
Claim Rejection - 35 USC § 103
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Regarding claim(s) 1-20, the applicant(s) argue that Wu, Fu, and Skupin do not disclose:
“…setting, by the processor, a tiles_enabledflag to zero for an active picture parameter set (PPS) to indicate the picture employing the MCTS SEI message contains only one tile…” [Remarks: page 8, para. 1]
Examiner’s Response:
Examiner respectfully disagrees.
Accordingly, Examiner maintains the rejection.
Regarding claim(s) 19-36, Examiner contends that Wu, Fu, and Skupin do disclose:
1.	…“… setting, by the processor, a tiles_enabledflag to zero for an active picture parameter set (PPS) to indicate the picture employing the MCTS SEI message contains only (Wu: fig. 14A, para. 0147)

	Accordingly, the Examiner maintains the applicability of the references applied.  A detailed rejection follows below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 19-21, 25-27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Publication No. 2014/0301464 A1) in view of Fu et al. (US Publication No. 2015/0016506 A1).

       	Regarding claim 19, (Currently Amended)
Wu et al. meets the claim limitations, as follows:
A method comprising: 
employing, by a processor of an encoder, a temporal motion-constrained tile set (MCTS) supplemental enhancement information (SEI) message for a picture (i.e. signaling and use of control data for a motion-constrained tile set ("MCTS") indicates that inter-picture prediction processes within a specified set of tiles are constrained to reference only regions within the same set of tiles in other pictures.); (para[0030]) 
setting, by the processor, a tiles_enabledflag to zero for an active picture parameter set (PPS) to indicate the picture employing the MCTS SEI message contains only one tile (WU: i.e. tiles_enabled_flag is 0 for any picture parameter set ("PPS") that is active in the coded video sequence, where tiles that are enabled for the pictures of the coded video sequence are partitioned into tiles identically (i.e. every PPS that is active for the coded video sequence has the same values for the syntax elements num_tile_columns_minus1, num_tile_rows_minus1, uniform_spacing_flag, column_width_minus1[i], and row_height_minus1[i], which specify how pictures are partitioned into tiles)
Wu et al. does not explicitly disclose the claim limitation of setting, by the processor, a value of each_tile_one_tile_set flag to one. According to Applicant Spec (para[0150]), a each_tile_one_tile set_flag can be set to indicate that sub-picture bitstreams can be merged via a lightweight merging function. In the same field of endeavor, Wu et al. disclose  the encoder (500) merges content from different tiles into a reconstructed version of the picture in the merger/filters (565) by performing deblock filtering and SAO filtering according to the filter control data (562). the decoder (600) merges content from different tiles into a reconstructed version of the picture by selectively performing deblock filtering and SAO filtering according to the filter control data (662) (Fig. 5a and 6, para[0083],[0095]). 
However, in the same field of endeavor Fu et al. discloses the deficient claim limitations, as follows:
setting, by the processor, a value of each_tile_one_tile_set flag to one (i.e. Coding SAO/ALF merge left flag and merge-up flag)(Fig. 7, para[0015]) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wu with Fu to code SAO/ALF merge flag for tiles, the motivation being to allow sharing filter information between tiles (para[0015]).

Regarding claim 20, (Original) the rejection of claim 19 is incorporated herein. 
Wu et al. meets the claim limitations, as follows:
The method of claim 19, wherein the temporal MCTS SEI message is used despite inclusion of a single tile in a picture of a spherical video sequence (i.e. syntax and semantics of a supplemental enhancement information ("SEI") message for MCTS control data are used to indicate that inter-picture prediction processes within a specified set of tiles are constrained to reference only regions within the same set of tiles in other pictures.). (para[0030]) 

Regarding claim 21, (Original) the rejection of claim 19 is incorporated herein. 
Wu et al. meets the claim limitations, as follows:
The method of claim 19, further comprising storing, by a memory, the temporal MCTS SEI message (i.e. The MCTS SEI message ), the PPS (i.e. picture parameter set), and the each_tile_one_tileset_flag as part of an encoded video bitstream (i.e. the filter control data (662)).(para[0095], [0147])

	Regarding claim 25, the claim(s) recites analogous limitations to claim(s) 19 above, and is/are therefore rejected on the same premise.

	Regarding claim 26, the claim(s) recites analogous limitations to claim(s) 20 above, and is/are therefore rejected on the same premise.

	Regarding claim 27, the claim(s) recites analogous limitations to claim(s) 21 above, and is/are therefore rejected on the same premise.

	Regarding claim 31, the claim(s) recites analogous limitations to claim(s) 19 and 25 above, and is/are therefore rejected on the same premise.

	Regarding claim 32, the claim(s) recites analogous limitations to claim(s) 20 and 26 above, and is/are therefore rejected on the same premise.

	Regarding claim 33, the claim(s) recites analogous limitations to claim(s) 21 and 27 above, and is/are therefore rejected on the same premise.

2.	Claims 22-24, 28-30 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Publication No. 2014/0301464 A1) in view of Fu et al. (US Publication No. 2015/0016506 A1) and further in view of Skupin et al. (US Publication No. 2019/0174161 A1).

Regarding claim 22, (Original) the rejection of claim 19 is incorporated herein.
Wu et al. and Fu et al. do not explicitly disclose the claim limitation 
The method of claim 19, further comprising encoding the picture into sub- picture bitstreams carried in tracks.
However, in the same field of endeavor Skupin et al. discloses the deficient claim limitations, as follows:
encoding the picture into sub- picture bitstreams carried in tracks(i.e. a video data stream are encoded using a set of one or more source tracks); (Fig. 1, Abstract, para[0005])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Wu and Fu with Skupin toencode video data using a set of one or more source tracks , the motivation being to conforming section-specific video data stream (Skupin para[0021]).

Regarding claim 23, (Original) the rejection of claim 22 is incorporated herein. 
Wu et al. meets the claim limitations, as follows:
The method of claim 22, wherein encoding further comprises selecting motion vectors that reference fractional sample locations that employ only full sample locations inside a same sub-picture video signal for interpolation, and not selecting motion vectors that reference fractional sample locations that employ partial sample locations inside the same sub-picture video signal for interpolation (i.e. The presence of the MCTS SEI message indicates that inter-picture prediction is constrained such that no sample value outside the identified MCTS, and no sample value at a fractional sample 

Regarding claim 24, (Original) the rejection of claim 22 is incorporated herein. 
Wu et al. meets the claim limitations, as follows:
The method of claim 22, wherein encoding further comprises selecting motion vectors that reference full sample locations in a same sub-picture video signal for interpolation, and not selecting motion vectors that reference full sample locations outside the same sub-picture video signal for interpolation (i.e. As part of the motion estimation, the encoder (340) can constrain motion vectors for blocks within a tile set of a current frame so that the motion-compensated prediction reference regions fall within the same tile set in the reference frame(s). No sample value at a fractional sample position that is derived using one or more sample values outside the identified MCTS, is used for inter prediction of any sample within the identified MCTS.  Here fractional sample implies interpolation.).(para[0055], [0148])

	Regarding claim 28, the claim(s) recites analogous limitations to claim(s) 22 above, and is/are therefore rejected on the same premise.

	Regarding claim 29, the claim(s) recites analogous limitations to claim(s) 23 above, and is/are therefore rejected on the same premise.

	Regarding claim 30, the claim(s) recites analogous limitations to claim(s) 24 above, and is/are therefore rejected on the same premise.

	Regarding claim 34, the claim(s) recites analogous limitations to claim(s) 22 and 28 above, and is/are therefore rejected on the same premise.

	Regarding claim 35, the claim(s) recites analogous limitations to claim(s) 23 and 29 above, and is/are therefore rejected on the same premise.

	Regarding claim 36, the claim(s) recites analogous limitations to claim(s) 24 and 30 above, and is/are therefore rejected on the same premise.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I YOUNG whose telephone number is (571)270-1049 and the fax 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        10/25/2021